Name: 91/362/EEC: Commission Decision of 20 June 1991 amending the Annex to Commission Decision 90/411/EEC concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  industrial structures and policy;  regions and regional policy;  Europe;  economic policy
 Date Published: 1991-07-18

 Avis juridique important|31991D036291/362/EEC: Commission Decision of 20 June 1991 amending the Annex to Commission Decision 90/411/EEC concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic) Official Journal L 195 , 18/07/1991 P. 0046 - 0046COMMISSION DECISION of 20 June 1991 amending the Annex to Commission Decision 90/411/EEC concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic) (91/362/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Articles 3 and 4 thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulaters that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds laid down in Article 4 (1); Whereas the Kingdom of Spain submitted an application to the Commission in respect of the Autonomous Community of Asturias and areas of the Basque Country including the municipalities of Hernani and Etxebarria DE which satisfy the abovementioned criteria; Whereas as a result of a typing error, Commission Decision 90/411/EEC (2) omits in the Annex thereto the municipality of Hernani and gives an incorrect spelling of the municipality of Etxebarria DE which necessitates an amendment of that Annex, HAS ADOPTED THIS DECISION: Article 1 The Annex to Commission Decision 90/411/EEC is hereby amended as follows: 1. the municipality of 'Hernani' is inserted between 'Gabiria' and 'Hernialde'; 2. the name 'Echebarria' is replaced by 'Etxebarria DE'. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 20 June 1991. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1. (2) OJ No L 209, 8. 8. 1990, p. 23.